       Case 2:20-cv-00222-RMP      ECF No. 18   filed 08/24/20   PageID.88 Page 1 of 8


                                                                             FILED IN THE
1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



2                                                                   Aug 24, 2020
                                                                        SEAN F. MCAVOY, CLERK

3

4                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
5

6     JEFF HYMAS,
                                                  NO: 2:20-CV-222-RMP
7                               Plaintiff,
                                                  ORDER GRANTING
8           v.                                    DEFENDANT’S MOTION TO
                                                  DISMISS AND DISMISSING
9     FRANCIS WAYNE BARCLAY,                      COMPLAINT WITHOUT
      individually and in his official            PREJUDICE
10    capacity as Superior Court Judge of
      Modoc County; and DOES 1-V,
11
                                Defendant.
12

13         BEFORE THE COURT are a Motion to Dismiss by Defendant Francis

14   Wayne Barclay, ECF No. 14; a Motion for Pro Bono Counsel by Plaintiff Jay

15   Hymas, who is proceeding pro se and in forma pauperis; and an Application for

16   Default per Fed. R. Civ. P. 55(a) by Plaintiff, ECF No. 15. Having reviewed the

17   motions and related filings, the remaining docket, and the relevant law, the Court is

18   fully informed.

19                                    BACKGROUND

20         Plaintiff’s Complaint names as Defendant Modoc County, California,

21   Superior Court Judge Francis Wayne Barclay, alongside five “Doe” Defendants.


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING COMPLAINT WITHOUT PREJUDICE ~ 1
       Case 2:20-cv-00222-RMP        ECF No. 18    filed 08/24/20   PageID.89 Page 2 of 8



1    ECF No. 1 at 1. Plaintiff alleges bias and inaction by Judge Barclay in a civil case

2    that Plaintiff filed in 2015 in which he is seeking a judicial determination regarding

3    dissolution of an alleged oral partnership pursuant to which Plaintiff was residing

4    on and managing a “common law crop-share” farm in Modoc County. Id. at 2. It

5    is unclear what allegations pertain to any Doe Defendants.

6          Plaintiff alleges “causes of action to justify the relief sought that are not

7    grounded in judicial error but in purposeful violation of constitutional and legal

8    rights that take Judge Barclay[’]s decisional record and actions outside his official

9    capacities granted to him under the federal and state constitutions and California

10   law, court rules and the California Code of Judicial Ethics.” ECF No. 1 at 4

11   (internal footnote citations omitted). Plaintiff recites 37 instances that he alleges

12   constitute separate causes of action on the basis of bias, ethical violations, “failure

13   to decide, equal protection of the law (equal protection), lack of due process (due

14   process), lack of substantial justice (substantial justice), failure to follow court

15   rules” or some combination of those alleged wrongs. Id. at 5−19. Plaintiff seeks

16   relief in the following form:

17             1. Injunctive relief from [Defendant Judge Barclay] hearing any
                  further matters for the California case in question and any affect
18                [sic] given to any of his decisions.
               2. Removal from State Court to this court of the subject case in
19                California.
               3. Declaratory relief that that [sic] Judge Barclay has exhibited bias,
20                unlawful and unconstitutional action/decisions and failed to
                  deliver any justice let alone “substantial” justice.
21


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING COMPLAINT WITHOUT PREJUDICE ~ 2
       Case 2:20-cv-00222-RMP         ECF No. 18    filed 08/24/20   PageID.90 Page 3 of 8



1                 4. Declaratory relief that Judge Barclay’s personal jurisdiction over
                     Plaintiff ended, at a minimum, when he failed to answer (no
2                    verification) within 10 days the first Statement to disqualify and
                     self-ruled on the Statement against him contrary to law.
3                 5. Injunctive and declaratory relief from the California Discovery
                     Act as unconstitutional in those parts that diminish equal
4                    protection and impinge constitutional rights to due process.
                  6. Judgment in the amount of $1,734,200 against [Defendant] for
5                    liquidated and unliquidated damages resulting from his highly
                     vindictive (calling Plaintiff a liar embezzler, etc.), irreparable
6                    and clearly unlawful (stay was in place) judgment against
                     Plaintiff.
7                 7. Relief via punitive damages regarding the actions of
                     [Defendant].
8                 8. Plaintiff’s cost of litigation including attorney fees.
                  9. Further relief that undoubtedly Plaintiff is unaware of regarding
9                    the actions of [Defendant].

10   Id. at 20.

11          Defendant filed a Motion to Dismiss for lack of personal jurisdiction, based

12   on federal abstention, and for failure to state a claim on July 17, 2020. ECF No.

13   14. Defendant attached a purported docket report from California state court

14   indicating that the civil case at issue in Plaintiff’s Complaint, ECF No. 1, is

15   ongoing. ECF No. 14 at 14−36.

16          Although Defendant had appeared in this matter for purposes of filing the

17   Motion to Dismiss, Plaintiff filed an Application for Default on August 6, 2020.

18   ECF No. 15. Defendant opposed the Application for Default on the basis that

19   Defendant had responded to Plaintiff’s Complaint by moving to dismiss. ECF No.

20   16. Plaintiff filed a reply renewing his request for entry of default. ECF No. 17.

21


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING COMPLAINT WITHOUT PREJUDICE ~ 3
       Case 2:20-cv-00222-RMP       ECF No. 18    filed 08/24/20   PageID.91 Page 4 of 8



1    Plaintiff did not respond to Defendant’s Motion to Dismiss within thirty days, the

2    response time provided for pro se litigants under LCivR 7(c)(2)(A).

3                                       DISCUSSION

4          Although Plaintiff’s failure to respond to Defendant’s Motion itself supports

5    entry of an adverse order, see LCivR 7(e), the Court nevertheless analyzes the

6    substance of Defendant’s Motion to Dismiss.

7          A judicial abstention doctrine set forth by Younger v. Harris, 401 U.S. 37,

8    44−45 (1971), adopts “a strong federal policy against federal court interference

9    with pending state judicial proceedings absent extraordinary circumstances.”

10   Woodfeathers, Inc. v. Washington Country, Oregon, 180 F.3d 1017, 1020 (9th Cir.

11   1999). Younger abstention applies to state civil proceedings, as well as criminal,

12   regardless of whether the state proceedings are pending in the trial or the appellate

13   court. Id.

14         The federal court should abstain from interfering with pending state court

15   proceedings where “the federal action would have the practical effect of enjoining

16   the state proceedings.” ReadyLink HealthCare, Inc. v. State Comp. Ins. Fund, 754

17   F.3d 754, 758 (9th Cir. 2014) (setting forth requirements for Younger abstention in

18   civil cases); see also Baffert v. Cal. Horse Racing Bd., 332 (holding that a claimed

19   constitutional violation “does not, by itself, constitute an exception to the

20   application of Younger abstention”). Where the abstention requirements are met,

21   federal courts should dismiss actions seeking declaratory and injunctive relief, but


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING COMPLAINT WITHOUT PREJUDICE ~ 4
       Case 2:20-cv-00222-RMP      ECF No. 18    filed 08/24/20   PageID.92 Page 5 of 8



1    should stay damages actions until the state proceedings are completed. See

2    Gilbertson v. Albright, 381 F.3d 965, 977−78 (9th Cir. 2004).

3          Plaintiff’s Complaint seeks: to enjoin Judge Barclay from presiding over any

4    further matters in the case; to remove the case from the California state court to

5    this Court; to declare that Judge Barclay’s jurisdiction over Plaintiff has ended; and

6    to declare that Judge Barclay has displayed bias and has failed to render lawful

7    decisions. ECF No. 1 at 20. Therefore, the relief that Plaintiff seeks effectively

8    would enjoin the ongoing state proceedings, and abstention under Younger is

9    appropriate. See ReadyLink HealthCare, Inc., 754 F.3d at 758.

10         With respect to Plaintiff’s request for damages against Defendant Judge

11   Barclay in his Complaint, Fed. R. Civ. P. 12(b)(6) permits a court to dismiss a

12   complaint for failure to state a claim. A court may dismiss a claim under Rule

13   12(b)(6) when the plaintiff has included allegations disclosing an absolute defense

14   or bar to recovery. See United States v. Gaubert, 499 U.S. 315, 324−25 (1991).

15   Defendant argues that both the Eleventh Amendment and the common law of

16   judicial immunity prohibit Plaintiff’s suit for damages against Judge Barclay for

17   his acts in his official capacity, which are the only acts challenged by Plaintiff. See

18   ECF No. 14 at 8−10.

19         Absolute judicial immunity “insulates judges from charges of erroneous acts

20   or irregular action, even when it is alleged that such action was driven by malicious

21   or corrupt motives, or when the exercise of judicial authority is ‘flawed by the


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING COMPLAINT WITHOUT PREJUDICE ~ 5
       Case 2:20-cv-00222-RMP       ECF No. 18     filed 08/24/20   PageID.93 Page 6 of 8



1    commission of grave procedural errors.’” Curry v. Castillo (In re Castillo), 297

2    F.3d 940, 947 (9th Cir. 2002) (citing Forrester v. White, 484 U.S. 219, 225 (1988);

3    quoting Stump v. Sparkman, 435 U.S. 349, 359 (1978)). Furthermore, the Eleventh

4    Amendment prohibits suits for damages, declaratory relief, or injunctive relief

5    against a state or its agencies for legal or equitable relief unless the state has

6    waived its immunity or Congress has specifically overridden sovereign immunity.

7    See Idaho v. Coeur d'Alene Tribe of Idaho, 521 U.S. 261, 267−68 (1997); Papasan

8    v. Allain, 478 U.S. 265, 276 (1986).

9          Plaintiff’s claims of constitutional violations by Judge Barclay in his official

10   capacity as a state actor likely is raised under 42 U.S.C. § 1983, which provides for

11   a civil action for a deprivation of rights under the U.S. Constitution or federal laws

12   by a “person” acting under color of law. However, section 1983 does not contain a

13   waiver of Eleventh Amendment immunity. Stivers v. Pierce, 71 F.3d 732, 749 (9th

14   Cir. 1995) (“The Eleventh Amendment prohibits suits against a state, and section

15   1983 does not abrogate this immunity.”); see also Dittman v. California, 191 F.3d

16   1020, 1025−26 (9th Cir. 1999) (“The State of California has not waived its

17   Eleventh Amendment immunity with respect to claims brought under § 1983 in

18   federal court, and the Supreme Court has held that § 1983 was not intended to

19   abrogate a State's Eleventh Amendment immunity.”) (internal citations and

20   quotation marks omitted). Moreover, the Ninth Circuit has held that “a suit against

21   the Superior Court is a suit against the State, barred by the [E]leventh


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING COMPLAINT WITHOUT PREJUDICE ~ 6
       Case 2:20-cv-00222-RMP      ECF No. 18    filed 08/24/20   PageID.94 Page 7 of 8



1    [A]mendment.” Greater L.A. Council on Deafness, Inc. v. Zolin, 812 F.2d 1103,

2    1110 (9th Cir. 1987); see Simmons v. Sacramento Cty. Super. Ct., 318 F.3d 1156,

3    1161 (9th Cir.2003).

4          Plaintiff challenges only actions by Judge Barclay in his capacity as a

5    presiding judicial officer in Plaintiff’s California state court case. See ECF No. 1

6    at 2−20. Therefore, the Court finds that Plaintiff’s claim against Judge Barclay

7    fails to state a claim under Fed. R. Civ. P. 12(b)(6) because the challenged actions

8    are entitled to absolute judicial immunity. See In re Castillo, 297 F.3d at 947.

9    Moreover, Plaintiff does not allege any basis for a waiver of immunity under the

10   Eleventh Amendment. Therefore, Plaintiff’s claim for damages against Defendant

11   Judge Barclay also must be dismissed for failure to state a claim under Fed. R. Civ.

12   P. 12(b)(6) under the Eleventh Amendment.

13         Because the Court finds it appropriate to dismiss Plaintiff’s claims for

14   injunctive and declaratory relief pursuant to Younger abstention principles, and his

15   claim for damages pursuant to Eleventh Amendment and judicial immunity

16   principles, it need not address the personal jurisdiction arguments raised by

17   Defendant’s Motion to Dismiss. See ECF No. 14 at 3−5. However, the Court

18   notes that Plaintiff does not allege any contacts between Defendant Judge Barclay

19   and Washington State and alleges only acts that took place in California. See

20   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004)

21   (plaintiff bears the burden of establishing a court’s personal jurisdiction over


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING COMPLAINT WITHOUT PREJUDICE ~ 7
       Case 2:20-cv-00222-RMP      ECF No. 18    filed 08/24/20   PageID.95 Page 8 of 8



1    defendants); Fed. R. Civ. P. 12(b)(2) (providing for dismissal for lack of personal

2    jurisdiction, when the motion is made before an answer is filed).

3          Plaintiff’s Complaint shall be dismissed without prejudice and without leave

4    to amend, upon a finding that Plaintiff’s Complaint against a Defendant who is

5    immune from suit and challenging an ongoing state civil proceeding cannot be

6    cured by amendment. See Cato v. United States, 70 F.3d 1103, 1107−11 (9th Cir.

7    1995).

8          Accordingly, IT IS HEREBY ORDERED:

9          1.     Defendant’s Motion to Dismiss, ECF No. 14, is GRANTED.

10         2.     Plaintiff’s Motion for Pro Bono Counsel, ECF No. 11, and

11   Application for Default per Fed. R. Civ. P. 55(a), ECF No. 15, are DENIED AS

12   MOOT.

13         3.     Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITHOUT

14 PREJUDICE as barred by Younger abstention and WITHOUT LEAVE TO

15 AMEND.

16         IT IS SO ORDERED. The District Court Clerk is directed to enter this

17   Order, provide copies to counsel and to Plaintiff, and close the file.

18
           DATED August 24, 2020.
19
                                                 s/ Rosanna Malouf Peterson
20
                                              ROSANNA MALOUF PETERSON
                                                 United States District Judge
21


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING COMPLAINT WITHOUT PREJUDICE ~ 8
